DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or to fairly suggest the invention in the combination as claimed. The prior art discloses cutting septa and installing them into honeycomb panels but does not disclose or suggest forcing the septum layer onto the open ends of the plurality of the cells so that the edges of the cell walls cut the septum layer. This is not suggested by the pre-cutting suing a tool and die of the in situ foaming teaching that is present in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schaefer (US9587582) discloses a method of fabricating a bonded cascade assembly; Wadsworth (US9676148) discloses a system and method for manufacturing and testing; Burchett (US7998389) discloses a method for septumizing injection molded articles; Belleguic (US7074287) discloses a method of assembling a honeycomb acoustic panel; Bourland (US4594120) discloses a method for installing a septum in a honeycomb panel; Franzoi (US20130171407) discloses an acoustic core; Kawazoe (US20100062211) discloses an epoxy resin composition for a fiber reinforced composit; Fabrequette (US20080171170) discloses a fabric prepreg structure; Wilson (US5785919) discloses a .




Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020.  The examiner can normally be reached on Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FORREST M PHILLIPS/Examiner, Art Unit 2837